DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with ANTHONY GUTOWSKI (attorney of record) on 09/14/21.

The application has been amended as follows:

Claim 1 will now read as:
A fuel cell system, comprising:
a fuel cell stack;
a first cooling medium circuit through which a cooling medium for cooling the fuel cell stack flows;

a second cooling medium circuit which is allowed to be connected to the first cooling medium circuit and in which the average ion concentration of in the second cooling medium circuit is lower than that of the cooling medium in the first cooling medium circuit, the average ion concentration being the average ion concentration of the cooling medium while flow of the cooling medium is stopped;
a switching valve configured to switch between a flow state and a low flow state, the flow state being a state in which the cooling medium having flowed through the second cooling medium circuit flows into the first cooling medium circuit, and the low flow state being a state in which the flow of the cooling medium from the second cooling medium circuit into the first cooling medium circuit is reduced as compared to the flow state;
a pump configured to cause the cooling medium in the second cooling medium circuit to flow into the first cooling medium circuit when the switching valve is in the flow state; and
a control unit configured such that, when a stop period, which is a period from a time the fuel cell system is stopped until an instruction to start the fuel cell system is input, is longer than a predetermined reference period, the control unit drives the pump with the switching valve switched to the flow state after the instruction to start the fuel cell system is input.

Allowable Subject Matter

Claims 1-6 are allowed.
 
The following is an examiner’s statement of reasons for allowance:

The closest prior art references relevant to at least independent Claim 1 are Komatsubara et al. (US 2017/0133696), Matsumoto et al. (US 2013/0034786), and Yamada et al. (US 2016/0141680).

Komatsubara teaches a fuel cell system (Abstract). As illustrated in Figure 1, Komatsubara teaches that the system comprises a fuel cell stack (10), a cooling water supply piping (51) (“first cooling medium circuit”) through which water for cooling the fuel cell stack flows, an ion exchanger (58) providing in the cooling water supply piping and configured to remove ionic impurities in water flowing in the cooling water supply piping ([0037]-[0038]). As illustrated in Figures 1-2, Komatsubara teaches that the system comprises an air conditioning apparatus (60) (“second cooling medium circuit”) which regulates the temperature (i.e. provides heat) in the passenger compartment of an electrically driven vehicle ([0041]). As illustrated in Figures 1-2, the air conditioning apparatus is allowed to be connected to the cooling water supply piping via a three-way valve (65) ([0041]-[0042]). Based on the flow path of water in the air conditioning apparatus (and in context of valve functionality in the air conditioning apparatus) as compared to water in the cooling water supply piping which more readily flows through a radiator (53) positioning in the cooling water supply piping, it is considered that the water in the air conditioning apparatus has an average ion concentration which is lower than that of water in the cooling water supply piping when all flow of water is stopped. As illustrated in Figures 1-4, Komatsubara teaches that the system comprises a thermostat valve (55) (“switching valve”) which is configured to vary its valve opening degree (VOD) between 0% open to 100% open so as to be able to switch (based on VOD percentage) between a first state (“flow state”) where water having flowed through the air conditioning apparatus flows into the cooling water supply piping via a communicating pipe (61b), and a second state (“low flow”) where the flow of water in the air conditioning apparatus into the cooling water supply piping is reduced as compared to said first state ([0043]-[0044], [0046]-[0049], [0057]). As illustrated in 

However, independent Claim 1 requires, among a plurality of other structural limitations, that (1) the switching valve is configured to switch between a flow state, as defined in Claim 1, and a low flow state, as also defined in Claim 1, and (2) the control unit drives the pump with the switching valve switched to the flow state directly in response to a stop period, as defined in Claim 1, being longer than a predetermined reference period. In other words, the control unit of Claim 1 performs its control steps as a function of time (i.e. a function of the length of the stop period) such that the fuel cell system functions in the claimed manner.

Komatsubara specifically teaches that the thermostat valve operates as a function of temperature (e.g. temperature in the thermostat valve housing (56)), and the control unit, as it pertains to the thermostat valve operations, performs its control steps as a function of said temperature ([0041], [0045]-[0049], [0057]).

Therefore, Komatsubara’s control unit, whose functionality is dictated by temperature, is not configured in the manner of the instantly claimed control unit, whose functionality is dictated by how long a stop period, as defined in Claim 1, lasts as compared to a predetermined reference period. Furthermore, Komatsubara neither teaches nor suggests why/how the functionality of the control unit could be operated based on time, let alone based on how long a stop period, as defined in Claim 1, lasts .
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MATTHEW W VAN OUDENAREN/              Examiner, Art Unit 1729